Citation Nr: 0514177	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-26 486	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an effective date, prior to November 1, 
2001, for an initial rating of 100 percent for post-traumatic 
stress disorder (PTSD) on a schedular basis or on the basis 
of a total compensation evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
May 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado. The Board issued a remand in 
August 2000 when the issue on appeal was entitlement to 
service connection for PTSD.  That claim was subsequently 
granted.  

In June 2004 the Board granted the veteran's motion to 
advance his case on the Board's docket.  In a decision of 
June 2004, the Board denied entitlement to an initial 
disability rating higher than 70 percent for PSTD prior to 
October 11, 2000, and granted entitlement to an initial 
schedular rating of 100 percent for PTSD from October 11, 
2000.  As to the issues of service connection for hepatitis C 
and entitlement to an earlier effective date for a TDIU, the 
Board REMANDED those issues to the RO via the Appeals 
Management Center (AMC) in Washington, DC. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Subsequently, in December 2004, 
the Court received notice that the veteran had died.  In 
January 2005, the Court ordered that the Board's decision be 
vacated, and dismissed the appeal as moot.  The case has now 
been returned to the Board.  


FINDING OF FACT

The veteran died on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


